department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code dear date date employer id number contact person id number contact telephone number form you must file tax years you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action catalog number 47635z if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service irs p o box cincinnati oh legend x state y date z number dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in x on y your activity narrative states that you enable business owners and professionals to get together on a weekly basis to network build relationships and provide each other with referrals to help grow each others businesses ’ it says you will provide the opportunity for each member to do a presentation to learn more about their business at your weekly meeting location article ii of your bylaws states your mission as follows we are a positive structured cost-efficient networking team empowering quality local businesses and directly impacting their growth and success according to article iv sec_1 of your bylaws membership shall be open to all individuals not to exceed z members according to article iv sec_2 of your bylaws each member is allowed to represent only one business field exclusively this principle of exclusivity encourages the free and easy exchanges of leads among members minimizing competitiveness when two or more same-field businesses vie with each other for the same lead article vii of your bylaws states that you shall designate weekly meetings and times deemed as necessary to exchange leads and update member businesses article vii of your bylaws states that a lead is considered a ‘pre-warmed’ person or business that is expecting a call you track your members’ leads to make sure they turn in at least two leads per quarter or deactivation of membership may occur your membership application states that you only allow one member per industry it then solicits the following information what is unique and valuable about you that makes you the best representative for your industry in this organization you are funded through annual membership dues your funds are devoted to insurance fees professional fees supplies website expenses space rental and other related expenses law sec_501 of the code provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_56_65 1956_1_cb_199 denied exemption to a local organization whose principal activity consisted of furnishing particular information and specialized individual service to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses the activities of the organization consisted of the maintenance of plan rooms for the convenience of members where plans and specifications for local construction projects together with the names of general contractors bidding on specific projects were filed revrul_59_391 1959_2_cb_151 held that an organization composed of individuals firms associations and corporations each representing a different trade business occupation or profession whose purpose was to exchange information on business prospects had no common business_interest other than a mutual desire to increase their individual sales the activities were not directed to the improvement of one or more lines of business but rather to the promotion of the private interests of its members and was not exempt under sec_501 of the code revrul_73_411 1973_2_cb_180 in discussing the exempt status of a shopping center merchants' association under sec_501 of the code describes in detail the history of sec_501 and the types of organizations described therein in the case of a chamber of commerce or similar organization the common business_interest required under sec_1_501_c_6_-1 is usually the general economic welfare of a letter rev catalog number 47628k community membership is voluntary and open generally to all business and professional men and women in the community the revenue_ruling states that it has been accepted that an organization seeking exemption from federal_income_tax under sec_501 as a chamber of commerce or board_of trade must be one whose efforts are directed at promoting the common economic_interest of all the commercial enterprises in a given trade community the revenue_ruling also defines trade associations or business_leagues as similar to chambers_of_commerce or boards_of_trade except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry application of law you are not described in sec_1_501_c_6_-1 because the facts show you are not formed to promote the common business interests of a particular industry or trade but rather you promote the businesses of your individual members your weekly meetings serve as a forum for such individual business promotion your members are required to provide leads to other members you engage in a regular business of the kind ordinarily carried on for profit in that you provide specific services that would otherwise be necessary for each individual member to conduct on their own or through another entity your objective is to institute develop and maintain methods of exchanging business information and providing specific leads among your members like the organization in revrul_56_65 you provide a particular service to your members and do not benefit the common business interests of all businesses involved with an industry or geographic area you provide specific leads among your members this activity constitutes performance of a particular service to your members with the intent of growing the members’ businesses you are providing a service to members that is similar to a business that is ordinarily carried on for profit like the organization in revrul_59_391 you are an association comprised of carefully screened and selected non-competing companies represented by individual owners whom you have selected as the best representatives for their industry your members provide leads to other members you develop strong interactive relationships among your members by working with one another to exchange new business opportunities you facilitate leads among your members at your weekly meetings as described in revrul_73_411 you are not promoting the general economic welfare of a community you impose restrictions on your membership to minimize competitiveness when two or more same-field businesses vie with each other for the same leads you are not a chamber of commerce because your membership is not open to all businesses in the community your membership shall not exceed z members and each member is allowed to exclusively represent only one business field conclusion the facts clearly show you are not operated as a business league the information you have provided shows that the members of your organization have no common business_interest other than to further the private interests of your non-competing members your activities are not directed to the improvement of business conditions of one or more lines of business or any other purpose defined in sec_501 of the code rather your activities and purposes are directed at the improvement of your members’ businesses you were formed to serve the private interests of your members accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file income_tax returns letter rev catalog number 47628k if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47628k where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev cataiog number 47628k
